EXHIBIT 10.17

Seagate Technology (the “Company”)

Non-Management Board Member Compensation

as approved by the Board of Directors on October 25, 2007

Director Stock Grants

 

•  

Each newly appointed or elected non-management director will receive an initial
stock option grant to purchase 55,000 shares with an exercise price equal to
fair market value as of the date of the grant, plus an initial grant of 15,000
restricted shares. The grant date for these awards shall be the date of the
director’s election or appointment. The fair market value per common share shall
be determined under the terms of the Seagate Technology 2004 Stock Compensation
Plan. Each restricted share grant will carry a four-year vesting schedule
(measured from the vesting measurement date for the calendar year in which the
grant is made), 25% cliff per year on each anniversary of the vesting
measurement date. Each stock option grant will carry a four-year vesting
schedule (measured from the vesting measurement date for the calendar year in
which the grant is made), vesting as to 25% of the shares on the first
anniversary of the vesting measurement date, with monthly vesting thereafter for
the remaining shares to complete vesting in the subsequent three years. For
non-incumbent director nominees, the vesting measurement date shall be either
the grant date or an earlier date in the same calendar month as the grant date
based on the anticipated schedule of the Annual General Meeting of Shareholders
for the next four years following the grant date and intended to occur shortly
before the Annual General Meeting of Shareholders. (Until the time that the
vesting measurement date is adjusted either by the Board of Directors or the
Compensation Committee, the vesting measurement date for all such grants to
non-incumbent director nominees will be October 15 of the year in which the
grant occurs.) For appointed directors, the vesting measurement date shall be
the date of commencement of Board service, which shall generally be the date of
the Board meeting at which the director is appointed. However, if the new
director was, prior to commencement of Board service, an officer or member of
the board of directors of an entity the stock, assets and/or business of which
has been acquired by Seagate, the number of shares of the initial grant shall be
determined by the existing members of the Board, but shall not exceed the grant
of 55,000 option shares and a grant of 15,000 restricted shares.

 

•  

Each year at the Annual General Meeting of Shareholders, each incumbent
non-management director with a minimum of six (6) months tenure as of the date
of the Annual General Meeting who is re-elected to the Board shall automatically
receive a stock option grant to purchase 10,000 shares of the Company’s common
stock with an exercise price equal to fair market value as of the date of the
grant, plus a grant of 5,000 restricted shares. The grant date for these awards
shall be the date of the Annual General Meeting of Shareholders. Each restricted
share grant will carry a four-year vesting schedule (measured from the vesting
measurement date for the calendar year in which the grant is made), 25% cliff
per year on each anniversary of the vesting measurement date. Each stock option
grant will carry a four-year vesting schedule (measured from the vesting
measurement date for the calendar year in which the grant is made), vesting as
to 25% of the shares on the first anniversary of the vesting measurement date,
with monthly vesting thereafter for the remaining shares to complete vesting in
the subsequent three years. The vesting measurement date shall be either the
grant date or an earlier date in the same calendar month as the grant date based
on the anticipated schedule of the Annual General Meeting of Shareholders for
the next four years following the grant date and intended to occur shortly
before the Annual General Meeting of Shareholders. (Until the time that the
vesting measurement date is adjusted either by the Board of Directors or the
Compensation Committee, the vesting measurement date for all such grants will be
October 15 of the year in which the grant occurs.)

 



--------------------------------------------------------------------------------

Board Service Compensation

 

•  

Each board member shall receive an annual cash retainer of $50,000, payable in
four equal installments of $12,500 per quarter to directors in good standing at
the date of each regular quarterly board meeting.

Board Chairman Compensation

 

•  

The board member serving as Chairman of the Board of Directors shall receive an
additional annual cash retainer of $150,000 payable in four equal installments
of $37,500 on the first day of each calendar quarter.

Committee Service Compensation

Audit Committee

 

•  

The board member serving as the Chair of the Audit Committee shall receive an
additional annual cash retainer of $50,000 payable in four equal installments of
$12,500 on the first day of each calendar quarter.

 

•  

Each board member serving as a member of the Audit Committee shall receive an
additional annual cash retainer of $25,000 payable in four equal installments of
$6,250 on the first day of each calendar quarter.

Compensation Committee

 

•  

The board member serving as the Chair of the Compensation Committee shall
receive an additional annual cash retainer of $15,000 payable in four equal
installments of $3,750 on the first day of each calendar quarter.

 

•  

Each board member serving as a member of the Compensation Committee shall
receive an additional annual cash retainer of $10,000 payable in four equal
installments of $2,500 on the first day of each calendar quarter.

Nominating and Corporate Governance Committee

 

•  

The board member serving as the Chair of the Nominating and Corporate Governance
Committee shall receive an additional annual cash retainer of $15,000 payable in
four equal installments of $3,750 on the first day of each calendar quarter.

 

•  

Each board member serving as a member of the Nominating and Corporate Governance
Committee shall receive an additional annual cash retainer of $10,000 payable in
four equal installments of $2,500 on the first day of each calendar quarter.

 

Travel Expense Reimbursements

 

•  

Directors shall be reimbursed for all reasonable expenses related to traveling
to Board meetings.

 

2



--------------------------------------------------------------------------------

Audit Committee Members:

   Compensation Committee Members: Donald E. Kiernan, Chair   

James A. Davidson, Chair

Lydia M. Marshall    Gregorio Reyes Frank J. Biondi, Jr.    John W. Thompson

Nominating and Corporate

Governance Committee Members:

  

Lydia M. Marshall, Chair

   William W. Bradley    Dr. C.S. Park   

 

3